Exhibit 10.7

For grants on or after 10-06-2015


VECTRUS, INC.
2014 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
Non-Management Director
 
 
 
 
 

NOTICE OF RESTRICTED STOCK UNIT AWARD
Vectrus, Inc. (the “Company”) grants to the Director named below, in accordance
with the terms of the Vectrus, Inc. 2014 Omnibus Incentive Plan, as amended and
restated (the “Plan”) and this Restricted Stock Unit award agreement (this
“Agreement”), the number of Restricted Stock Units (the “Restricted Stock Units”
or the “Award”) provided as follows:


DIRECTOR
 
«Non-Management_Director_Name»
RESTRICTED STOCK UNITS GRANTED
«# of_Units_Granted»
DATE OF GRANT
«Grant_Date»
VESTING SCHEDULE
Except as provided in Section 3 of this Agreement, the Restricted Stock Units
will vest on the following date(s), subject to the Director’s continued service
as a director of the Company:
 
 
 
 
 
 
 
Vesting Date(s)
 
Restricted Stock Units Vesting
 
 
 
 
 
 
 
the Business Day immediately prior to the Vectrus, Inc. [20XX] Annual Meeting.
 
100% of Award

AGREEMENT


1.
Grant of Award. The Company hereby grants to the Director the Restricted Stock
Units, subject to the terms, definitions and provisions of the Plan and this
Agreement. All terms, provisions, and conditions applicable to the Restricted
Stock Units set forth in the Plan and not set forth herein are incorporated by
reference. To the extent any provision hereof is inconsistent with a provision
of the Plan the provisions of the Plan will govern. All capitalized terms that
are used in this Agreement and not otherwise defined herein shall have the
meanings ascribed to them in the Plan.



2.
Vesting and Settlement of Award.



a.
Right to Award. This Award shall vest in accordance with the vesting schedule
set forth above (the “Vesting Schedule”) and with the applicable provisions of
the Plan and this Agreement.






--------------------------------------------------------------------------------

Exhibit 10.7

b.
Settlement of Award. Except as otherwise provided in a deferral agreement duly
executed by the Director on a form prescribed by the Company for such elections
and timely filed with the Company, the vested portion of this Award shall be
settled (and any related dividend equivalents shall be paid) on or as soon as
practicable following the vesting date set forth in the Vesting Schedule or in
Section 3 of this Agreement, as the case may be.



The Company may require the Director to furnish or execute such documents as the
Company shall reasonably deem necessary (i) to evidence such settlement and (ii)
to comply with or satisfy the requirements of the Securities Act of 1933, as
amended, the Exchange Act or any applicable laws. If the Director dies before
the settlement of all or a portion of the Award, the vested but unsettled
portion of the Award may be settled by delivery of Shares (and payment of
related dividend equivalents) to the Participant's designated beneficiary or, if
no such beneficiary has been designated, the Participant's estate.


c.
Method of Settlement. The Company shall deliver to the Director one Share for
each vested Restricted Stock Unit in book entry form.



3.
Separation from Service. The Award shall become 100% vested prior to the vesting
date set forth in the Vesting Schedule above upon the Director's separation from
service for any of the following reasons:



a.
the Director's death;



b.
the Director's Disability (as defined below);



c.
the Director's retirement from the Board at or after age 72;



d.
the Director's separation from service on account of the acceptance by the
Director of a position (other than an honorary position) in the government of
the United States, any State or any municipality or any subdivision thereof or
any organization performing any quasi-governmental function; or



e.
the Director’s involuntary separation from service on or after an Acceleration
Event.



If the Director’s service on the Board terminates for any reason other than one
listed above prior to the vesting date set forth in the Vesting Schedule above
the Award shall be forfeited immediately with respect to the number of
Restricted Stock Units for which the Award is not yet vested.


For purposes of this Agreement, the term “Disability” means the complete and
permanent inability of the Director to perform all of his or her duties as a
member of the Board, as determined by the Committee upon the basis of such
evidence, including independent medical reports and data, as the Committee deems
appropriate or necessary.





--------------------------------------------------------------------------------

Exhibit 10.7





4.
Transferability of Award.



The Award may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated.


5. Miscellaneous Provisions.


a.
Rights as a Stockholder. The Director shall have no rights as a stockholder with
respect to any Shares subject to this Award until the Award has vested and
Shares, if any, have been issued.



b.
Compliance with Federal Securities Laws and Other Applicable Laws.
Notwithstanding anything to the contrary in this Agreement or in the Plan, to
the extent permitted by Section 409A of the Code and any treasury regulations or
other applicable guidance promulgated with respect thereto, the issuance or
delivery of any Shares pursuant to this Agreement may be delayed if the Company
reasonably anticipates that the issuance or delivery of the Shares will violate
Federal securities laws or other applicable law; provided that delivery or
issuance of the Shares shall be made at the earliest date at which the Company
reasonably anticipates that such delivery or issuance will not cause a
violation.



c.
Choice of Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.



d.
Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.2 of the Plan may be made without
such written agreement.



e.
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.



f.
References to Plan. All references to the Plan shall be deemed references to the
Plan as may be amended from time to time.



g.
Headings. The captions used in this Agreement are inserted for convenience and
shall not be deemed a part of this Award for construction or interpretation.



h.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Director or by the Company forthwith to the Committee, which
shall review such dispute at its next regular meeting. If the Director is a
member of the Committee, the Director shall not participate in such review. The




--------------------------------------------------------------------------------

Exhibit 10.7

resolution of such dispute by the Committee shall be final and binding on all
persons.


i.
Section 409A of the Code. The provisions of this Agreement and any payments made
herein are intended to comply with, and should be interpreted consistent with,
the requirements of Section 409A of the Code, and any related regulations or
other effective guidance promulgated thereunder by the U.S. Department of the
Treasury or the Internal Revenue Service.



j.
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.



 
 
 
 
VECTRUS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 





The Director represents that s/he is familiar with the terms and provisions
thereof, and hereby accepts this Agreement subject to all of the terms and
provisions thereof. The Director has reviewed the Plan and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement.
The Director hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.


Agreed to:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Director
 
 
 
 
 
 
(Online acceptance constitutes agreement)
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
Enclosures
 
 
 
 
 
 
 
 
 
 
 
 
 




















